Citation Nr: 0836619	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-26 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for arthritis of the 
hands.

2.	Entitlement to service connection for a bilateral shoulder 
disorder.

3.	Entitlement to service connection for trouble breathing.

4.	Entitlement to service connection for memory loss.

5.	Entitlement to service connection for a sleep disorder.

6.	Entitlement to service connection for visual impairment.

7.	Entitlement to service connection for migraine headaches.

8.	Entitlement to service connection for a low back disorder.

9.	Entitlement to service connection for a left foot 
disorder.

10.	 Entitlement to an initial 
rating in excess of 30 percent for hypertensive heart 
disease.

11.	 Entitlement to an initial 
compensable rating for right ear hearing loss.

12.	 Entitlement to an initial 
compensable rating for a skin rash.

13.	 Entitlement to an initial 
compensable rating for residuals of a right middle finger 
fracture.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from February 1997 to February 
2000, and from May 2001 to June 2004. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

The veteran has submitted additional evidence that was 
received at the Board in December 2006; he contemporaneously 
waived initial consideration of that evidence by the RO. 38 
C.F.R. § 20.1304(c) (2008).

The Board is remanding the claims of entitlement to service 
connection for memory loss, a sleep disorder, migraines, and 
trouble breathing, as well as an initial rating in excess of 
30 percent for hypertensive heart disease, and initial 
compensable ratings for right ear hearing loss, a skin rash, 
and a right middle finger fracture, to the RO via the Appeals 
Management Center (AMC) in Washington, D.C, for further 
development.

FINDINGS OF FACT

1. The veteran does not have current diagnoses of arthritis 
of the hands, bilateral shoulder, low back, or left foot.

2. The veteran's visual impairment is a refractive error that 
is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Arthritis of the hands was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A bilateral shoulder disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A low back disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  A left foot disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

5.  Visual impairment was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service. 38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated subsequent to service. 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation. Savage, 10 Vet. 
App. at 495-97. For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b). Other 
disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service. 38 
C.F.R. § 3.303(d).

Service Connection for Arthritis of the Hands, 
Bilateral Shoulder, Low Back, and Left Foot

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service. This presumption, however, is 
rebuttable by probative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002) ; 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service records show the veteran was treated for lumbar 
pathology, including lumbar strain and back spasms. The 
service records also show treatment for left ankle ligament 
strain, right shoulder symptoms with X-ray evidence reporting 
a possible shoulder separation. At discharge from service, in 
May 2004, the veteran reported complaints of recurrent back 
pain, shoulder pain, and arthritis of the hands.

A VA medical examination was performed in August 2004. X-rays 
of the hands, left foot, lumbar spine, and shoulders were 
negative for abnormalities. The diagnostic assessment 
revealed that there was no pathology to render diagnoses 
regarding a shoulder condition, arthritis in the hands, a 
left foot condition, or a back condition. VA records through 
2004 show the veteran's ongoing complaints of back pain 
without diagnosis of a disability other than lumbago. 

The first requirement for any service connection claim is 
competent medical evidence of the existence of a current 
disability. The Board is quite aware that service records 
show the veteran's complaints or actual treatment for his 
several claimed disabilities. However, it particularly 
pertinent that the current medical evidence does not reveal 
any diagnoses of a shoulder disability, arthritis in the 
hands, a left foot, or low back. 

Recent medical treatment for lumbago is reported; however, 
for definitional purposes, lumbago is defined as pain in the 
lumbar region. See Dorland Illustrated Medical History, 30th 
Edition. It has been held that pain alone, without a 
diagnosed or identifiable underlying condition, does not 
constitute a disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
In this case, there is an absence of proof or medical 
evidence of the currently claimed disabilities.  
Consideration of service connection for arthritis of the 
hands on a presumptive basis is also not applicable in the 
absence of current disability. 38 C.F.R. § 3.307, 3.309.

The only evidence that the veteran has regarding the 
existence of his claimed disabilities is based his own 
unsubstantiated lay statements, which is not competent 
evidence. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions). 
His contentions are outweighed by the absence of current 
medical evidence of any of the claimed disabilities. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for arthritis of the hands, bilateral 
shoulder, low back and left foot disabilities. As the 
preponderance of the evidence is against his claims, the 
doctrine of reasonable doubt is not for application. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990). Accordingly, the claims are 
denied.  

Service Connection for Visual Impairment

The veteran asserts that he sustained visual impairment as a 
result of his military service.  His January 1997 enlistment 
physical examination report shows defective vision upon 
service entry. At that time, his uncorrected distant vision 
in the right eye was 20/25, that was corrected to 20/20. By 
February 1997, his uncorrected vision in both eyes was 20/30, 
and a refraction prescription was given. Treatment for 
questionable viral conjunctivitis was reported in February 
1999 without any associated affect to visual acuity. 
Defective vision, visual refractions, and the use of glasses 
were reported in subsequent service records. 

The record reveals that veteran has been diagnosed with only 
a refractive error which is excluded, by regulation, from the 
definition of disease or injury for which veteran benefits 
are authorized if incurred or aggravated in service. As a 
result, regardless of the character or the quality of any 
evidence which he could submit, a strictly developmental 
defect, such as refractive error, cannot be recognized as a 
disability under the terms of the VA's Schedule for Rating 
Disabilities. 38 C.F.R. §§ 3.303(c), 4.9. There must be 
current evidence of a claimed disability for service 
connection. 

At this point it must be noted that where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted. VA O.G.C. Precedent 82-90; 56 Fed. Reg. 45711 
(1990). However, there is no medical evidence in the record 
that shows the veteran's refractive error was subject to a 
superimposed disease or injury. 

There was treatment in service for what was described as 
questionable conjunctivitis that was not associated with any 
reported decreased visual acuity. In essence, it must be said 
that the record does not reflect that any disability 
involving vision problems that began in service or was 
aggravated by service or was caused by an in-service event. 
The Board recognizes that he asserts that his defective 
vision is related to his service. However, as a layperson, he 
is not competent to give a medical opinion on causation or 
aggravation of a medical condition.

The preponderance of the evidence is against the veteran's 
claim of service connection for visual impairment; the 
doctrine of reasonable doubt is not for application. 
Accordingly, the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records, VA 
medical records, and private treatment records.  Moreover, 
given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, and no current 
evidence of the disorders, a remand for a VA examination 
would unduly delay resolution.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for arthritis of the hands is denied.

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a low back disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for visual impairment is denied.


REMAND

Service treatment records show that during service, the 
veteran either received treatment for or complained of 
symptoms involving memory loss and problems sleeping, 
headaches, and shortness of breath. Specifically, with 
respect to the service connection for memory loss and sleep 
disorder, post-service medical records show that he has 
received psychiatric treatment for a variety of symptoms 
including sleep disturbance and memory loss with various 
diagnoses, including schizophrenia, depression, and post-
traumatic stress disorder. The potential that these diagnoses 
are related to symptoms reported in service remains a 
question. 

Further, in August 2004 a VA medical examination report shows 
a diagnosis of tension headaches. Also VA records indicate 
that from 2005 to 2006, the veteran was apparently treated 
for asthma, which is not reported previously. 

From a review of the overall record, there appears to be 
persistent or recurrent symptoms associated with the 
veteran's service. Given the VA's duty to obtain a VA 
examination where the evidence indicates that a claimed 
disability may be associated with inservice problems, see 38 
C.F.R. § 3.159(c)(4); McClendon, supra, (recognizing that the 
latter element is a low threshold), a remand is necessary for 
further medical assessment with nexus opinions. See also 38 
U.S.C.A. § 5103A.

With respect to the veteran's several increased evaluation 
claims, it is noted that the last compensation medical 
examinations for his bilateral hearing loss, skin disorder, 
hypertensive heart disease, and fracture of the right middle 
finger were conducted in August 2004 and August 2005, more 
than three years ago. The Court has held that when a veteran 
claims that a disability is worse than when originally rated 
(or last examined by VA), and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court 
determined the Board should have ordered a contemporaneous 
examination of the veteran because a 23-month old examination 
was too remote in time to adequately support the decision in 
an appeal for an increased rating).  

In addition, the RO/AMC should also undertake any other 
development and/or notification action deemed warranted prior 
to readjudicating the veteran's claims for higher ratings. 
This includes providing the veteran additional notice 
compliant with the recent decision in Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) (indicating that, in an 
increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, he must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Decatur, 
Georgia, for the period from July 2006 to 
the present.

2. Provide the veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and as outlined by the Court in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

3.  Schedule the veteran for appropriate 
examination(s) to determine the nature and 
etiology of his claimed sleep disorder and 
memory loss, migraines or headaches, and 
breathing problems. The examination(s) 
should include any necessary diagnostic 
testing or evaluations. And the claims 
file, including a complete copy of this 
remand, must be made available for review 
of his pertinent medical history - 
including, in particular, the records of 
any treatment.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner(s) are requested to indicate 
whether it is at least as likely as not 
(50 percent or more probable) currently 
claimed sleep problems or memory loss, 
migraines or headaches, or breathing 
problems, if any, are associated with the 
veteran's military service. 

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

The examiner(s) should each discuss the 
rationale of the opinions, whether 
favorable or unfavorable, based on the 
findings on examinations and information 
obtained from review of the record. If the 
examiner(s) are unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

4.  Then readjudicate the claims in light 
of the additional evidence. This 
readjudication, specifically regarding the 
increased rating claims, must include 
considering whether the veteran's ratings 
should be "staged" under Hart v. 
Mansfield, 21 Vet. App. 505 (2007). If the 
claims are not granted to his 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
and his representative an opportunity to 
respond before returning the case to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


